Citation Nr: 1732744	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  99-19 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for calcified granuloma in the right lung, including as due to undiagnosed illness.

2. Entitlement to service connection for fatigue, including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the Army National Guard from August 1976 to November 1976. He had active duty in the Army from March 1981 to June 1984. He again had active duty in the Army from January 1991 to October 1991, including service in the Southwest Asia Theater from February to June 1991. He has also had additional periods of reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from RO decisions dated in November and December 1998 that in pertinent part, denied service connection for fatigue and calcified granuloma of the right lung, including as due to undiagnosed illness.

This case has a lengthy procedural history and was previously before the Board and remanded for additional development most recently in July 2013.

In November 2012 rating decision, the RO granted service connection for a respiratory disorder/asthma. As this represents a complete grant of the benefit sought on appeal, the issue is no longer before the Board.

The issue of entitlement to service connection for fatigue is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the competent and credible evidence shows that the Veteran's calcified granuloma of the right lung was not manifested in service, and has not been linked to service or a service-connected disability.




CONCLUSION OF LAW

Service connection is not warranted for calcified granuloma of the right lung. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant with his claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). The Veteran was provided with post-adjudication notice by letters dated in April 2004, August 2009, and August 2013. The claim was most recently readjudicated in a September 2016 supplemental statement of the case.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has submitted written statements, in support of his claim. VA has obtained service treatment records (STRs), VA and private medical records, records from the Social Security Administration (SSA), assisted the appellant in obtaining evidence, afforded the appellant a physical examination, and obtained a medical opinion as to the etiology of the current lung condition. All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Some of the Veteran's service treatment records are on file, but it appears that the records are incomplete. Repeated attempts to obtain additional service treatment records have been unsuccessful, and the Veteran was notified of this fact. The Veteran has submitted additional service treatment records.

Neither the Veteran nor his representative has raised any [other] issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board further finds that the RO has substantially complied with its prior remand orders. In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for a VA medical examination and opinion, and attempt to obtain additional VA and private medical records, and this was done. Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the September 2013 VA medical opinion is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, considered the Veteran's history, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

In his April 1998 claim, the Veteran asserted that he had a shadow on his lungs as a result of his service in the Persian Gulf.

Governing law provides that service connection is granted if it is shown the appellant suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. Under the law, active military service includes (1) active duty, but also (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training. 38 U.S.C.A. § 101 (24)(B); 38 C.F.R. § 3.6 (a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits. Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, a claimant must first establish veteran status"). Veteran status may be conferred by either peacetime or wartime service for the purpose of application of the presumption of soundness. See 38 U.S.C.A. §§ 101 (2), 1137; 38 C.F.R. § 3.1 (d).

To establish status as a veteran based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA. 38 C.F.R. § 3.1 (a), (d); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995). In other words, an individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and to be entitled to disability compensation benefits. Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).

Presumptive periods for service connection do not apply to ACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training. Acciola v. Peake, 22 Vet. App. 320, 323-324 (2008).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service. 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Under legislation specific to Persian Gulf War veterans, service connection may also be established for a qualifying chronic disability resulting from an undiagnosed illness that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more during a presumptive period. 38 U.S.C.A. § 1117; 38 C.F.R. §  3.317 (a)(1). 

The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; (C) any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants 
 presumptive service-connection. 38 U.S.C.A. § 1117 (a)(2); 38 C.F.R. § 3.317 (a)(2)(i).

Such chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2021, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. 38 C.F.R. § 3.317 (a)(1). Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. 38 C.F.R. §  3.317 (a)(4). 

Compensation shall not be paid, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or events that occurred between the appellant's most recent departure from active duty in the Southwest theater of operations during the Persian Gulf war and the onset of the illness; or if there is affirmative evidence that the illness is the result of the appellant's own willful misconduct or the abuse of alcohol or drugs. 38 U.S.C.A. § 1117; 38 C.F.R. §  3.317 (c).

Service personnel records confirm that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War. See 38 C.F.R. §  3.317 (e) (defining the Southwest Asia theater of operations); see also 38 U.S.C.A. § 101 (33) (West 2014) (defining the Persian Gulf War as beginning on August 2, 1990, and ending on a date thereafter to be prescribed by Presidential proclamation or law). Therefore, he qualifies for consideration for presumptive service connection for disabilities resulting from undiagnosed illness or medically unexplained chronic multi-symptom illness.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310 (a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A review of the evidence reflects that the Veteran has been diagnosed with a current calcified granuloma in the right lung.  Consequently, the determinative issue is whether or not this disability is attributable to his military service.

Service treatment records reflect that the Veteran was treated for bronchitis in February 1991. Records dated in March 1991 show treatment for "cold symptoms."

A May 1998 VA chest X-ray study showed a calcified granuloma at the right lower lobe measuring 8 millimeters. Similar findings were shown on chest X-ray studies in April 1999 and October 1999. The lungs were otherwise clear. The October 1999 report indicated that the calcified nodule probably represented an old granuloma.

On VA general medical examination in June 1998, the Veteran reported that since returning from Desert Storm, he had a hacking cough associated with tiredness, shortness of breath with frequent wheezes. He denied a history of cigarette smoking. On examination, the lungs were clear to auscultation, and the pertinent diagnosis was calcified granuloma of the right lung.

On VA respiratory examination in June 1998, the Veteran reported that he had episodes of bronchitis since 1992 when he presented with a chest cold, cough wheezing and dyspnea. He did well thereafter except for occasional dry cough.  He did not smoke. What bothered him most was that he saw shadows on his chest X-ray study and said he did not have the shadows prior to service. Several radiologists had told him that the shadows were normal and he should not worry, but he continued to worry. The examiner stated that the Veteran previously had bronchitis many years ago and was treated adequately at the time. On examination, he had normal chest expansion with lungs clear to auscultation and percussion. VA pulmonary function tests (PFTs) were performed in June 1998; spirometry was normal. There was air trapping but no hyperinflation. The examiner indicated that no significant respiratory pathology was found on this examination.

An April 1999 VA outpatient treatment record reflects that the Veteran presented with hyperactive airways from the Gulf War, and complained of chronic fatigue. The diagnostic impression was hyperactive airways.

A November 1999 treatment note reflects that the Veteran had recurrent bronchitis; the diagnostic assessment was hyperreactive airway disease.

Private medical records from Dr. M.R. received in February 2001 reflect that the Veteran was treated for fatigue since September 1997. The Veteran reported that since approximately 1992 he had several episodes of respiratory distress, including pneumonia. He also had pneumonia in the Persian Gulf in 1991. He was currently seen for complaints of fatigue, shortness of breath and easy fatigability, but did not previously have such symptoms.

In January 2001, he was diagnosed with bronchial asthma.

A July 2002 VA chest X-ray study showed a .6 centimeter calcified granuloma of the right lower lobe. The diagnostic impression was evidence of exposure to granulomatous disease, otherwise normal examination.

A November 2002 SSA decision reflects that the Veteran had been diagnosed with chronic obstructive pulmonary disease (COPD) and bronchial asthma, and that X-ray studies showed emphysematous and over distended lungs suggestive of COPD, and he had episodes of cough, fatigue, and shortness of breath due to the respiratory disorders. 

Subsequent VA medical records reflect ongoing treatment for multiple medical conditions including asthma. A February 2004 VA outpatient treatment record reflects treatment for asthma.

A May 2004 chest computed tomography (CT) scan showed that the lungs were clear and well-expanded, and there was a calcified nodular density in the lateral aspect of the right lower lobe. The diagnostic impression was that this density most likely represented a calcified granuloma.

On VA Gulf War respiratory examination in January 2012, the examiner opined that the Veteran's asthma was at least as likely as not incurred in service. The Veteran reported that for the past four years, he was not using medication for asthma, since he started exercising more and eating a more healthy diet. He said he felt very well. He denied current symptoms of fatigue/tiredness. He reported an occasional productive cough and audible bronchi. He denied shortness of breath, chest tightness, wheezing and fatigue upon exercise. The examiner stated that the Veteran did not have multiple respiratory conditions. The examiner opined that there was no evidence of a current right lung disorder including in his medical records and on current examination. The finding reported on chest X-ray study of a calcified granuloma at the right lower lobe represented evidence of past exposure to granulomatous disease without evidence of sequelae, chronicity or functional impairment, not likely related to the Veteran's service, since this finding was first noted in 1998, seven years after service discharge.

A January 2012 chest X-ray study showed lucent and mild hyperextended lungs. A sub-centimeter calcified pulmonary nodule was present at the right pulmonary base. The diagnosis was hyper aerated lung consistent with obstructive disease. No significant or acute cardiopulmonary abnormalities were noted. An addendum reflects that the Veteran failed to report for pulmonary function tests scheduled in February 2012.

In a report of a March 2013 examination, a VA examiner stated that the fact that the Veteran had a calcified granuloma in his right lung only indicated previous exposure to a granulomatous disease or infection. The VA examiner did not provide an opinion regarding whether such granulomatous disease or infection was incurred during active service or was related to any incident of active service. 

In a subsequent September 2013 VA medical opinion regarding the calcified granuloma, the VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. The rationale was that the infections that are characterized by granulomas include tuberculosis, leprosy, histoplasmosis, cryptococcosis, coccidioidomycosis, blastomycosis and cat scratch disease. Non-infectious granulomatous diseases are sarcoidosis, Crohn's disease, berylliosis, Wegener's granulomatosis, Churg-Strauss syndrome, and pulmonary rheumatoid nodules. The examiner indicated that there was no evidence of history, diagnosis, or treatment for one of these kinds of infections. The examiner also opined that the calcified granuloma was not related to his diagnosed bronchitis or asthma. 

A July 2015 computed tomography (CT) scan of the thorax showed a right lower lobe calcified granuloma measuring 6 millimeters, an ill-defined area of opacification in the right lower lobe with associated bronchiectasis probably representing sequela to an inflammatory/infectious process, and bronchiectasis of  the left lower lobe.

The Board has reviewed all of the evidence of record. Initially, the Board notes that service connection has already been established for asthma.

In order to establish service connection for the Veteran's claimed disability of a calcified granuloma due to an undiagnosed illness, the legal criteria provide, in pertinent part, that the illness or symptoms not be attributable to any known clinical diagnosis by history, physical examination, and/or laboratory tests. 38 C.F.R. §  3.317. While the Board acknowledges the Veteran's respiratory complaints since serving in the Gulf War, such symptoms have been attributed to the already service-connected asthma. Moreover, his calcified granuloma is a known clinical diagnosis. Thus, service connection for this X-ray finding is not warranted on the basis that it is an undiagnosed condition.

Considering the claim under a theory of direct service connection, the evidence weighing against his claim includes the fact that the STRs are negative for a lung granuloma, and the fact that the probative medical evidence shows that this condition is not related to events in service, including bronchitis.  

The Board finds that the September 2013 medical opinion constitutes probative evidence against the Veteran's claim. It is based on examination results and a review of the medical record. The examiner explained the opinion with references to the Veteran's medical history, along with medical data. This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). The VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinions is derived. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991). The VA medical opinion shows that the examiner reviewed the Veteran's claims file, including his service treatment records. 

Finally, the Board notes that there is no competent evidence of record linking the current calcified granuloma to a period of active service.

Additionally, while the Veteran is competent to describe his symptoms, the Veteran has not shown that he has specialized training sufficient to render such an opinion concerning the diagnosis or etiology of his calcified granuloma. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). In this regard, medical testing and expertise is required to determine whether the calcified granuloma is attributable to service. Thus, his opinion on such matters is not competent medical evidence. In any event, the Board concludes that the medical evidence is of greater probative value than the lay contentions of the Veteran.

In sum, the preponderance of the competent, credible and probative evidence is against the Veteran's claim, and service connection for a calcified granuloma in the right lung is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for a calcified granuloma in the right lung is denied.


REMAND

Regrettably, the claim for service connection for fatigue, including as due to undiagnosed illness, must be remanded again for an adequate medical opinion.

Private medical records from Dr. M.R. received in February 2001 reflect that the Veteran was treated for fatigue since September 1997. VA medical records reflect that in May 1998, the Veteran complained of difficulty sleeping, restlessness, anxiety, anhedonia, and crying spells. An April 1999 VA outpatient treatment record reflects that the Veteran complained of chronic fatigue. The diagnostic impression was hyperactive airways.

On VA Gulf War examination in January 2012, the examiner stated that there were no diagnosed illnesses for which no etiology was established. The Veteran had the following signs and/or symptoms: fatigue and tiredness. The Veteran reported that currently, he used to have these symptoms, but not anymore, for the last 3-4 years, since he changed his lifestyle with an improved diet and more exercise. He reported running 3 miles daily, and swimming occasionally. He denied developing fatigue and tiredness upon hard efforts or mentioned physical activities. No functional impairment was reported currently. The examiner stated in response to the questions posed in the prior remand that since the Veteran denied current fatigue/tiredness symptoms, the requested opinion was not provided. The Veteran claimed these symptoms disappeared several years ago.

In the report of a March 2013 examination, a VA examiner stated that there was no evidence of a chronic fatigue syndrome found at that evaluation. The examiner stated that, as a result, an opinion concerning a chronic fatigue syndrome and the Veteran's service in the Persian Gulf War could not be rendered. The VA examiner failed to acknowledge the Veteran's reports of fatigue/tiredness during the appeal period, and failed to address whether they were attributable to some medically explained (known) illness or injury, and, if so, whether it was at least as likely as not that the disorder was related to any incident of active duty service. 

In a September 2013 VA medical opinion, the examiner reviewed the claims file and merely stated that as documented on the March 2013 examination, he did not find evidence of a diagnosis of chronic fatigue syndrome. This statement is not an adequate medical opinion, and it is not responsive to the Board's July 2013 remand instructions. Another remand is therefore required. See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  

Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain updated VA or private medical records related to treatment for fatigue.

2. Obtain a VA medical opinion from a different VA medical provider regarding the Veteran's claimed fatigue disorder. A physical examination need only be performed if deemed necessary by the examiner. The claims file must be made available to and reviewed by the examiner.

The March 2013 VA examiner found no current chronic fatigue syndrome (CFS). However, the current examiner must first determine whether the Veteran has CFS and if not, provide an opinion as to whether the Veteran's fatigue (demonstrated by competent lay evidence during the appeal) is related to diagnosed conditions or is an undiagnosed disability related to his Persian Gulf service. The examiner should respond to the following:

a. Does the Veteran meet the diagnostic criteria for chronic fatigue syndrome (CFS)?

b. If not, is the Veteran's claimed fatigue attributable to a known clinical diagnosis? In this regard, the examiner is advised that the Veteran reported symptoms of chronic fatigue during the pendency of the appeal, even though he later denied such symptoms.

c. If the Veteran has (or had) fatigue that is not attributable to a known clinical diagnosis, is his fatigue at least as likely as not (50 percent probability or greater) an undiagnosed illness resulting from his service in the Persian Gulf? Please explain why or why not. 

The examiner should include in the examination report an explanation for all opinions. If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

3. After the above has been completed to the extent possible and any additional development deemed necessary has been accomplished, the AOJ should readjudicate the claim on appeal. If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and provided an opportunity to respond. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


